Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 1 of 22 PageID 78




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


CHRIS MOON,

       Petitioner,

v.                                                         CASE NO. 8:16-cv-387-T-02SPF


SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

     Respondent.
_______________________________/


                             ORDER DENYING PETITION

       Before the Court is Petitioner Chris Moon’s pro se petition for habeas

corpus filed pursuant to 28 U.S.C. § 2254. Mr. Moon is a Florida prisoner serving

40 years followed by life probation for his 2008 state conviction of lewd or

lascivious molestation of a child under 12. After careful consideration of the

petition (Dkt. 1), the response and supplemental response (Dkts. 6, 14), and the

state court records (Dkt. 8), 1 the Court denies the petition.




1
 The state courts’ records are found in an appendix in paper format. The appendix contains 32
separate exhibits. The state court record on appeal is found at Exhibit 1. The pretrial, trial, and
sentencing transcripts will be referenced as “Exh. 1, Tr. at ___.” Other documents in the record
on appeal will appear as “Exh. 1, R. at ___.” Record citations to the remaining exhibits will be
denoted using the exhibit number and, if necessary, the page number, such as “Exh. 2 at ___.”
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 2 of 22 PageID 79




                                    Factual Background

       In January and February 2007, eleven-year-old C.H. would sometimes spend

the weekends with her mother. Her mother, Julie Deriso, was dating and living

with Petitioner at the time. One weekend, Petitioner came into the bedroom where

C.H. and a girlfriend were sleeping and touched C.H.’s genital area for an extended

time in a lewd or lascivious manner. The incident was not reported immediately as

C.H. told only her friend C.P.M. who was sworn to secrecy.

       Both the victim C.H. and her ten-year-old friend C.P.M. testified at trial.

Exh. 1, Tr. at 188–209, 214–22. The girls’ testimony was consistent. They were

both sleeping on the same air mattress when Petitioner molested C.H., but C.P.M.

was not awakened. Id. at 196–97, 218. C.H. told C.P.M. the following morning

that Petitioner put his legs between or over C.H.’s legs, stuck his hand down her

underwear, and touched her private area with his hand for about 45 minutes. 2 Id. at

196–201, 219. C.P.M.’s testimony was allowed as child hearsay statements.

       Petitioner’s biological daughter, Ms. Fawn Moon, testified about similar

collateral crime, or Williams3 rule, evidence. Exh. 1, Tr. at 282–85. Ms. Moon



2
  Upon questioning, she did name the “private area” as her vagina. Exh. 1, Tr. at 197–98.
3
  Williams v. State, 110 So. 2d 654 (Fla. 1959) (holding similar fact evidence of commission of a
collateral crime is inadmissible to prove bad character or criminal propensity but relevant similar
fact evidence will not be excluded merely because it relates to the commission of a separate
crime). Williams was codified in section 90.404(2)(a), Florida Statutes, which provides that
“[s]imilar fact evidence of other crimes, wrongs, or acts is admissible when relevant to prove a
material fact in issue, including, but not limited to, proof of motive, opportunity, intent,
                                                 2
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 3 of 22 PageID 80




was 22 years old at the time of trial. She testified to a single act of child

molestation by touching in 1996 committed by Petitioner when she was around

nine years old. The trial court did not permit Petitioner’s counsel to cross examine

Ms. Moon about the outcome of the alleged reported acts of Petitioner in 1996 or

to present other evidence as to why the state elected in 1996 not to file charges

against Petitioner. 4

       Two law enforcement officers testified: Deputy Robert Howard and

Detective Lee Raschke. Exh. 1, Tr. at 181–88, 223–48. Deputy Howard of the

sheriff’s highway patrol responded to the 911 call of child abuse on February 17,

2007. He interviewed Ms. Deriso and C.H. Medical personnel were not contacted

because C.H. reported the incident to Ms. Deriso about one month after it

happened.

       Lee Raschke, a detective with the sheriff’s office, testified that he

interviewed C.H. at school, never located C.P.M. to interview her, and interviewed

Petitioner on April 3, 2007. Exh. 1, Tr. at 226–28, 235, 237. Petitioner told

Detective Raschke that he did not think he committed the act, but if he did it, he

did not remember doing it. Id. at 232–33, 241–43. Petitioner explained that he



preparation, plan, knowledge, identity, or absence of mistake or accident, but it is inadmissible
when the evidence is relevant to solely to prove bad character or propensity.”
4
  There was a “no file” letter written by the state attorney’s office and perhaps another witness
who could testify to the fact that charges were not brought. Neither the letter nor the witness
could reveal the underlying reasons for not filing charges.
                                                 3
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 4 of 22 PageID 81




checked on the girls to make sure their covers were on, and he may have touched

C.H.’s vagina with his hand but if he did, it was not intentional or for sexual

purposes. Id. at 232–33, 242.

      Neither Ms. Deriso nor Petitioner took the stand. Evidence showed that

Julie Deriso and Petitioner broke up on Valentine’s Day, a few days before the

molestation was reported. Exh. 1, Tr. at 177, 243. Petitioner’s theory of defense at

trial was that Ms. Deriso called in the child abuse complaint as retaliation for

Petitioner breaking up with her and returning to a former girlfriend. Id. at Tr. 175–

77.

                                Procedural History

      A jury found Petitioner guilty of lewd and lascivious molestation of C.H., a

child under 12. On direct appeal he raised three issues, arguing error in the

admission of C.H.’s out-of-court child hearsay statements to C.P.M., the admission

of Ms. Moon’s Williams rule evidence, and improper prosecutorial comments in

closing argument. Exh. 2. The judgment and sentence were per curiam affirmed

without opinion on direct appeal. Exh. 5; Moon v. State, 22 So. 3d 551 (Fla. 2d

DCA 2009).

      Petitioner, through counsel, then filed in the state circuit court a motion and

amended motions for postconviction relief pursuant to Florida Rule of Criminal

Procedure 3.850. Exhs. 7, 9, 11. All three grounds claimed ineffective assistance

                                          4
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 5 of 22 PageID 82




of trial counsel. Petitioner alleged defense counsel failed to adequately object to

both the admission of child hearsay statements and to improper prosecutorial

statements in closing. He also claimed defense counsel failed to elicit the

inconsistent dates of the incident given by C.H. and Deputy Howard. All claims

were summarily denied on the merits. Exh. 13. The denial was per curiam

affirmed without opinion on appeal. Exhs. 13, 15; Moon v. State, 125 So. 3d 158

(Fla. 2d DCA 2013). Petitioner then filed a petition for writ of habeas corpus in

the state appellate court alleging ineffective assistance of trial, not appellate,

counsel, which was denied. Exhs. 17, 18; Moon v. State, 162 So. 3d 1004 (Fla. 2d

DCA 2014).

      Thereafter, in 2014, Petitioner filed a second rule 3.850 motion which was

denied as untimely and procedurally barred. Exh. 20. The denial was per curiam

affirmed without opinion on appeal. Exh. 22; Moon v. State, 200 So. 3d 1277 (Fla.

2d DCA 2015). In early 2015, Petitioner filed a rule 3.800(a) motion to correct

illegal sentence, which was granted, and on December 8, 2015, Petitioner’s

sentence was amended to reflect 40 years in prison followed by life probation.

Exhs. 24, 30, 31. This timely petition followed.

      Petitioner’s first ground challenges the admission of Williams rule and child

hearsay evidence. Grounds two through four claim ineffective assistance of trial

counsel. Respondent argues part of ground one and all of grounds two, three, and

                                            5
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 6 of 22 PageID 83




four are barred from this Court’s review. Petitioner concedes grounds two through

four are procedurally defaulted but argues the defaults should be excused for cause

and prejudice.

                            Exhaustion and Procedural Default

       The writ of habeas corpus cannot be granted unless the petitioner has

exhausted all available state court remedies. Coleman v. Thompson, 501 U.S. 722,

731 (1991); Lucas v. Sec’y, Dep’t of Corr., 682 F.3d 1342, 1351 (11th Cir. 2012)

(citing 28 U.S.C. § 2254(b),(c)).5 Exhausting state remedies requires a petitioner

to “fairly present” his claim in each appropriate state court “thereby alerting that

court to the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004)

(citing O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999) and Duncan v. Henry,

513 U.S. 364, 365 (1995) (per curiam)). The petitioner first must have “fairly

presented” both the facts and substance of the constitutional federal habeas claim

to the state court. Anderson v. Harless, 459 U.S. 4, 6 (1982) (citing Picard v.

Connor, 404 U.S. 270, 275 (1971)). A state prisoner properly raises a federal

constitutional claim by citing the federal source of law, or a case deciding the

claim on federal grounds. Howell v. Mississippi, 543 U.S. 440, 443–44 & n.2




5
  Accord Rose v. Lundy, 455 U.S. 509, 518–19 (1982) (“A rigorously enforced total exhaustion
rule will encourage state prisoners to seek full relief first from the state courts, thus giving those
courts the first opportunity to review all claims of constitutional error.”).
                                                   6
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 7 of 22 PageID 84




(2005). The state prisoner must have presented the same claim to the state courts

as the one being raised in the federal habeas petition. Picard, 404 U.S. at 276.

      Federal habeas review may be precluded in certain circumstances. If the

claim was raised in state court but the state court found the claim was defaulted on

state procedural grounds, the claim is procedurally barred from habeas review.

Coleman, 501 U.S. at 729–30. Under the procedural default doctrine, a claim is

barred if the claim was not raised in state court and “the court to which the

petitioner would be required to present [the] claims in order to meet the exhaustion

requirement would now find the claims procedurally barred.” Id. at 735 n.1. To

avoid a procedural bar, a petitioner must show “either cause for and actual

prejudice from the default or a fundamental miscarriage of justice from applying

the default.” Lucas, 682 F.3d at 1353; Smith v. Jones, 256 F.3d 1135, 1138 (11th

Cir. 2001).

      Petitioner does not claim either of these exceptions to excuse the default

with respect to the first ground. Concerning his three claims for ineffective

assistance of trial counsel, however, he asserts they fall within the narrow category

of cases with a relaxed cause-and-prejudice standard in initial-review collateral

proceedings. See Martinez v. Ryan, 566 U.S. 1 (2012).




                                          7
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 8 of 22 PageID 85




                                     Discussion

Ground One

      Petitioner alleges 1) the trial court’s rulings allowing collateral crime

evidence and child hearsay were contrary to clearly established federal law, and 2)

his Fifth and Sixth Amendment rights to a fair trial were violated when defense

counsel was not allowed to present evidence that the state failed to prosecute him

in 1996 for alleged sexual abuse committed on Ms. Fawn Moon when she was nine

years old. Dkt. 1 at 6–9. On direct appeal, appellate counsel raised these issues,

but not in terms of violations of any constitutional rights. These constitutional

violations were not raised in his postconviction filings.

      Sub-claim – Collateral Crime/Child Hearsay contrary to
      Clearly Established Law

      The trial court permitted the collateral crime witness, Ms. Moon, to testify

after a hearing held on the state’s intent to rely on such evidence and defense

counsel’s motion in limine. Exh. 1, R. at 19–23, 45–53, 67–74, Tr. at 16–39.

After a hearing held on a separate motion in limine, the trial court allowed C.P.M.

to testify about out-of-court statements made to her by the child victim C.H.

describing the sexual abuse in 2007. Exh. 1, R. at 54–55, 60–66, Tr. at 5–16.

      “[F]ederal habeas corpus relief does not lie for errors of state law.” Estelle

v. McGuire, 502 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780

(1990)). A state court’s interpretation of state law or rules “provides no basis for
                                          8
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 9 of 22 PageID 86




federal habeas corpus relief, since no question of a constitutional nature is

involved.” Carrizales v. Wainwright, 699 F.2d 1053, 1055 (11th Cir. 1983). A

federal habeas court is “severely restricted” in the review of state evidentiary

rulings, and the evidentiary violation must constitute denial of a “fundamental

fairness.” See Shaw v. Boney, 695 F.2d 528, 530 (11th Cir. 1983) (citations

omitted).

      Error in the admission of both collateral crime evidence through Ms. Moon

and child hearsay through C.P.M. was argued on direct appeal and the trial court

was affirmed. Exhs. 2–5. This Court is bound by the state court’s ruling on state

law. Mullaney v. Wilbur, 421 U.S. 684, 691 (1975). Federal courts should not

“second-guess” state courts as the “final arbiters of state law.” Herring v. Sec’y,

Dep’t of Corr., 397 F.3d 1338, 1354–55 (11th Cir. 2005).

      Even if the Williams rule claim were cognizable on habeas review, any

constitutional claim was not exhausted and is now procedurally defaulted. In any

event, Petitioner has failed to demonstrate he was deprived of a fundamental

fairness in his trial by the admission of Ms. Moon’s Williams rule evidence.

      Ms. Moon testified about a single act of molestation similar to the act

committed on C.H. when Ms. Moon was almost the same age. Exh. 1, Tr. at 283–

84. But Ms. Moon’s case also involved later, more extensive sex abuse.

Distinguishing between the single, initial act of molestation and the many later acts

                                          9
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 10 of 22 PageID 87




of alleged sexual battery, or rape, committed by Petitioner on Ms. Moon, the trial

court limited the testimony to Ms. Moon’s single claim of initial molestation. Id.

at 249–54; see Fla Stat. § 90.404(2)(b) (2008). The trial court reasoned that any

charges which could have been brought in 1996 pertained to the broader

allegations of sexual battery alleged by Ms. Moon rather than the initial single act

of molestation which occurred prior to the broader acts of sexual battery on Ms.

Moon. Id. Ms. Moon’s brief testimony was not a feature of the trial. The one act

she testified about was very similar to the act testified about by C.H. Ms. Moon

was nine and C.H. was ten. The admission was relevant to show the absence of

mistake or accident on the part of Petitioner and his modus operandi of going into

little girls’ bedrooms during night to assure they were tucked in under the covers.

The trial court properly applied Florida law, as was affirmed on direct appeal.

      Likewise, the evidentiary ruling admitting C.P.M.’s child hearsay testimony

is not cognizable on habeas review, and any constitutional claim was never

exhausted and is now procedurally defaulted. Petitioner, again, has not shown

fundamental unfairness to deprive him of due process and a fair trial. C.P.M.

testified about what C.H., the victim of the 2007 offense for which Petitioner was

convicted, told her the morning after the incident. C.P.M. testified C.H. gave her

details of the act and urged her not to tell anyone. Exh. 1, Tr. at 219–20. Applying

section 90.803(23), Florida Statutes (2008), and after a full hearing on the state’s

                                          10
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 11 of 22 PageID 88




notice of intent to admit child hearsay statements and Petitioner’s motion in limine,

the trial court found C.H.’s statements to C.P.M. admissible as out-of-court

statements made by a child victim under 16. The trial judge found no lack of

trustworthiness, and both girls testified consistently. This evidentiary ruling was

raised on direct appeal and affirmed.

      Neither evidentiary ruling has been shown to be contrary to clearly

established federal law or fundamentally unfair, and neither provides a basis for

habeas relief.

      Sub-claim – Fifth and Sixth Amendment rights to fair trial

      Petitioner claims he was denied a fair trial because the trial court did not

allow his trial counsel to present evidence that the state elected not to prosecute

him for the 1996 incident with Ms. Fawn Moon. He notes that defense counsel

was not allowed to cross-examine Ms. Moon about whether charges were ever

brought, and Ms. Moon’s testimony was highly prejudicial based on his defense

“that [C.H.’s] allegation was fabricated at the behest of her mother with whom

Petitioner had broken off a relationship.” Dkt. 1 at 9. Nor, he claims, was defense

counsel allowed to argue to the jury that the state elected not to file charges for the

similar acts alleged by Ms. Moon. Dkt. 1 at 5.

      In the defense’s opening statement, the state objected to the following:

      Now you are going to hear the state call a witness Fawn Moon. Fawn
      Moon is Chris Moon’s daughter, and what you will hear is Ms. Deriso
                                          11
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 12 of 22 PageID 89




      was aware that back in the mid ‘90s, ‘96, when Chris Moon broke up
      with his wife, there was allegation that Chris had fondled Fawn Moon.
      And you might be thinking one plus one equals two, but really, you’re
      going to see that what happened was Ms. Deriso was counting on this
      prior allegation of abuse to be the wind behind her sail to get her
      revenge on Mr. Moon.

      The problem with that was the prior allegation with Mr. Moon’s
      daughter, Fawn Moon, was thoroughly investigated back in ‘96 by both
      Hillsborough County and the state attorney’s office, and they did not
      even file charges. It was unfounded.

Exh. 1, Tr. at 176. After a side bar, the court stated, “We’re not going to talk about

that. I’m going to sustain the objection.” Id.

      Another side bar was held after the testimony of C.H.:

      THE COURT: Why did you want to approach the bench when [defense
      counsel Brancato] talked about the clearing of that case?

      PROSECUTOR DURAN: Because it’s, number one, the only way it’s
      going to come into evidence is through Fawn Moon, and the only reason
      she knows about that is because it’s hearsay. She has no other
      knowledge because that was based on a decision made by the state
      attorney’s office.

      THE COURT: That’s one way to look at it, but really it’s not fair that
      we talk about that because we know there’s all kinds of reasons that
      cases aren’t filed, and we have to be fair to the defense. So I’m going
      to rule that that can’t be talked about anymore.

      DEFENSE COUNSEL DOHERTY: Talk about what?

      THE COURT: That the state declined to prosecute in the Fawn Moon
      case.

      DEFENSE COUNSEL DOHERTY: We can’t talk about that at all?

      THE COURT: No.
                                         12
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 13 of 22 PageID 90




      DEFENSE COUNSEL DOHERTY: For the record we can’t make that
      argument in closing arguments?

      THE COURT: No. How would you ever get it in?

      DEFENSE COUNSEL DOHERTY: I’m going to object to it. The fact
      of the matter is that she knows. Fawn Moon knows this was never
      followed up on, and her dad never went to jail or anything like that.

      THE COURT: Is that okay?

      DEFENSE COUNSEL DOHERTY: Metzger knows that.

      PROSECUTOR DURAN: There was a letter of release filed. She would
      know that based on hearsay, based on what other people – she knows
      the case wasn’t followed up on, but she doesn’t know why.

      THE COURT: You can ask her if you know if the case was followed
      up on. Can you do that with Metzger?

      DEFENSE COUNSEL BRANCATO: He knows nothing ever
      happened with that case.

      PROSECUTOR HINDMAN: But just for the record, as long as the
      defendant doesn’t get on the witness stand. There are a lot of reasons
      we don’t file cases. To suggest that the case doesn’t have merit is unfair.

      PROSECUTOR DURAN: They can attack their credibility, but as to
      why the state didn’t file it –

      DEFENSE COUNSEL DOHERTY: I have a standing objection to the
      Williams rule coming in. So I have a different point, but if that’s –

      THE COURT: You can ask Ms. Moon, but don’t ask Metzger. Ms.
      Moon would know that the case in which she was a witness/victim
      never materialized, never even came about.

Exh. 1, Tr. at 210–12.

                                          13
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 14 of 22 PageID 91




      On the last morning of trial before the jury was brought in, the court

permitted a proffer and heard more argument concerning the defense counsel’s

desire to introduce evidence that the state did not file charges for the 1996 incident

involving Ms. Moon. Exh. 1, Tr. at 265–81. The trial court ruled there would be

no cross-examination about the “no file” in 1996 and defense counsel could not

bring up the “no file” in closing. Id. at 281.

      Ms. Moon’s testimony before the jury consisted of less than two pages of

transcript. Exh. 1, Tr. at 283–84. She testified that Petitioner “molested me when

I was nine years old.” Id. at 284. She described the single incident as follows:

“[Petitioner] went in my room, took down my pants, laying on the bed, took down

my pants and started to touch my privates . . . . My vagina.” Id.

      First, Respondent’s assertion that this claim is procedurally barred is well-

taken. Petitioner did not raise a violation of federal due process in the state courts

on direct appeal or by way of habeas for ineffective assistance of appellate counsel.

His appellate counsel cited exclusively state case law, and nothing in the state

court record put the appellate court on notice that Petitioner was raising such a

claim. Exh. 2 at 41–43; see Baldwin, 541 U.S. at 32; Preston v. Sec’y, Fla. Dep’t

of Corr., 785 F.3d 449, 460 (11th Cir. 2015) (“raising an analogous state claim”

does not mean federal claim is exhausted); Pearson v. Sec’y, Dep’t of Corr., 273 F.




                                          14
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 15 of 22 PageID 92




App’x 847, 849–50 (11th Cir. 2008) (alerting state court “that the ruling under

review violated a federal constitutional right” is required by exhaustion doctrine).

      Because Florida law does not provide for successive direct appeals and

requires ineffective assistance of appellate counsel be raised by habeas petition in

the state court of appeal within two years after a conviction is final, see Fla. R.

App. P. 9.141(d)(5), the federal claim is now procedurally defaulted. See Smith,

256 F. 3d at 1138 (holding failure to exhaust state remedies that are no longer

available is a procedural default that bars federal habeas relief). There are no

longer available state remedies to exhaust.

      Second, another factor prohibiting federal habeas review is that the scope of

cross-examination and the admissibility of evidence relating to whether a crime

was charged for a collateral crime are errors of state law. See Lewis, 497 U.S. at

780. State law interpretations of Florida evidentiary law provide no basis for

federal habeas relief because there is no constitutional question. Carrizales, 699

F.2d at 1055. This Court is bound by state court rulings not involving matters of

U.S. constitutional law. Herring, 397 F.3d at 1354–55 (citation omitted).

      If one did look to the merits of this issue, admitting evidence of the 1996

similar incident involving Ms. Fawn Moon was in keeping with Florida law. In

Holland v. State, 466 So. 2d 207 (Fla. 1985), the Florida Supreme Court held that a

collateral offense that was nolle prossed was admissible and the defendant’s

                                          15
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 16 of 22 PageID 93




request to inform the jury the collateral crime charge had been dropped was

properly denied. A decision not to file charges is not the equivalent of an acquittal

on charges never brought. See id. at 209.

          Here, there was no evidence that the “no file” decision in 1996 was based on

guilt or innocence. The proffer of Ms. Moon before she took the stand revealed

that she did not know what happened relative to any charges in 1996. Exh. 1, Tr.

at 256, 260. The proffer of Detective Raschke showed he did not know why the

state did not bring charges. Id. at 271–73. A proffered letter from the state

attorney’s office did not articulate or set forth the reason for the decision not to file

charges. Exh. 1, R. 82 (“State has elected not to file criminal charges at this

time”).

          Petitioner cannot claim he was denied due process concerning Ms. Moon’s

testimony. The trial court’s exclusion of any evidence showing the state did not

prosecute Petitioner for the collateral incident provides no basis for federal habeas

relief.

                            Procedurally Defaulted Claims
                       of Ineffective Assistance of Trial Counsel

          Martinez carved out a very narrow exception to the rule of procedurally

defaulted claims for § 2254 habeas petitioners:

          Where, under state law, claims of ineffective assistance of trial counsel
          must be raised in an initial-review collateral proceeding, a procedural
          default will not bar a federal habeas court from hearing a substantial
                                             16
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 17 of 22 PageID 94




      claim of ineffective assistance at trial if, in the initial-review collateral
      proceeding, there was no counsel or counsel in that proceeding was
      ineffective.

566 U.S. at 17. In Florida, claims of ineffective assistance of counsel are not

cognizable on direct appeal except under rare circumstances. Gore v. State, 784

So. 2d 418, 437–38 (Fla. 2001). Those circumstances do not exist here.

      Although Petitioner’s first rule 3.850 motion was submitted through counsel,

the Martinez exception applies if his post-conviction counsel was ineffective in

filing the 3.850 motion. If Petitioner, either pro se or through counsel, should have

raised but did not raise ineffective assistance of trial counsel in the initial-review

collateral proceeding, then the default is excusable under certain circumstances.

To establish excuse and justification for habeas review, the claim must be “a

substantial one, which is to say that the prisoner must demonstrate that the claim

has some merit.” Martinez, 566 U.S. at 14.

      A claim for ineffective assistance of counsel has merit if the petitioner

shows both 1) counsel’s deficient performance and 2) prejudice resulting from the

deficient performance. Strickland v. Washington. 466 U.S. 668, 687–88 (1984).

Deficient performance means “that no competent counsel would have taken the

same action.” Preston v. Sec’y, Dep’t of Corr., 745 F. App’x 835, 837 (11th Cir.

2018) (citing Johnson v. Sec’y, DOC, 643 F.3d 907, 928 (11th Cir. 2011)).

Strickland prejudice requires the petitioner show the reasonable probability that,

                                           17
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 18 of 22 PageID 95




but for counsel’s unprofessional errors, the result of the proceeding would have

been different. Id. (citing Strickland, 466 U.S. at 694). The reviewing court must

consider the merits of the underlying claims to determine prejudice. Sneathen v.

Sec’y, Dep’t of Corr., 787 F. App’x 567, 572 (11th Cir. 2019) (per curiam) (citing

Cross v. United States, 893 F.2d 1287, 1290 (11th Cir. 1990)). This Court must

determine whether Petitioner’s claims are substantial under Martinez, which

necessarily includes a Strickland analysis.

Ground Two

      Petitioner claims his trial counsel was ineffective by failing to call Julie

Deriso, his former girlfriend and mother of C.H, as a witness. He admits that the

claim is procedurally defaulted because he did not raise it until his successive, late-

filed rule 3.850 motion. Dkt. 1 at 14. He urges consideration on habeas review

under Martinez. Id.

      Addressing the underlying claim confirms Petitioner is not entitled to habeas

relief. He asserts that trial counsel could have elicited from Ms. Deriso

inconsistencies about the date of the offense, the length of time he molested C.H.,

and Ms. Deriso’s bias against him. The precise date of the molestation was never

established through the witnesses, although it was apparent it occurred sometime

before Valentine’s Day and after mid-January. The duration of the molestation

was established at 45 minutes, and if Ms. Deriso would testify to 20 minutes, it

                                          18
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 19 of 22 PageID 96




would not negate the fact it happened. With respect to Ms. Deriso’s feelings

toward Petitioner, the defense aptly argued in both opening and closing that Ms.

Deriso wanted retaliation against Petitioner for breaking up with her. Exh. 1, Tr. at

175–76, 301–02. Ms. Deriso’s motive to fabricate was also brought out during

cross-examination of C.H. and Detective Raschke. Exh. 1, Tr. at 202–03, 209–09,

243. Defense counsel’s performance cannot be said to be deficient.

      Petitioner has also failed to show Strickland prejudice—that the outcome

would have been different. The addition of Ms. Deriso’s testimony does not create

a reasonable probability of an acquittal. The strong testimony of C.H. as

corroborated by C.P.M., and Ms. Moon’s testimony of Petitioner’s modus operandi

and absence of mistake or accident support the jury’s conviction. Petitioner has

failed to show this ground is substantial or has merit sufficient to justify excusal of

the procedural default.

Ground Three

      Petitioner alleges trial counsel misadvised him not to testify. He admits this

claim is procedurally defaulted because it was not raised in his first rule 3.850

motion. To avoid the default, he must satisfy the Martinez requirement of showing

the claim is substantial and has merit.

      By not testifying, he asserts he was prevented from conveying his innocence

and Ms. Deriso’s motive to fabricate. The trial court questioned him about his

                                          19
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 20 of 22 PageID 97




decision not to testify, and he stated it was his decision and he was comfortable

making it. Exh. 1, Tr. at 286–87. These statements are inconsistent with his

position he relied on his counsel’s advice rather than his own volition.

      In any event, evidence of his innocence and Ms. Deriso’s motive to fabricate

were squarely presented to the jury. Detective Raschke testified Petitioner denied

molesting C.H. and may have accidentally touched her genital area when pulling

up the covers over her. Exh. 1, Tr. at 232–33, 240–45. Through cross-

examination of C.H. and Detective Raschke, defense counsel elicited Ms. Deriso’s

motives and the relationship between her and Petitioner. Id. at 202–03, 208–09,

243. Defense counsel’s performance was not deficient.

      As noted above, Strickland prejudice does not exist. The jury heard

sufficient evidence regarding his innocence and Ms. Deriso’s motive to lie. The

outcome of the trial would not have been different had he testified. This claim is

not a substantial one sufficient to warrant habeas relief.

Ground Four

      Petitioner claims trial counsel misadvised him about a favorable pretrial plea

offer. As in grounds two and three, he seeks consideration of this claim under

Martinez.

      Petitioner alleges that defense counsel told him erroneously the state would

not be permitted to use Williams rule evidence at trial. Had he informed otherwise,

                                          20
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 21 of 22 PageID 98




Petitioner states he would have accepted the five to ten-year prison term offered.

Two days before trial, Petitioner attended the hearing on the Williams rule

evidence. Exh. 1, Tr. at 1, 4, 16–39, 42. He was aware of the trial court’s ruling

allowing Ms. Moon to testify. Nothing in the record indicates the plea offer had

been rescinded before trial. Petitioner knew two days prior to trial that Ms. Moon

would be testifying about the 1996 incident, and any alleged prior advice to the

contrary became irrelevant. Trial counsel’s performance was not deficient.

      With respect to Strickland prejudice, Petitioner must show he would have

accepted the plea offer but for counsel’s deficient performance. Missouri v Frye,

566 U.S. 134, 147 (2012); Lafler v. Cooper, 566 U.S. 156, 164 (2012). At

sentencing Petitioner continued to maintain his innocence. Exh. 1, Tr. at 360. The

pretrial plea offer and Petitioner’s rejection of the offer were discussed at

sentencing, but Petitioner asserted no grievances when given the opportunity:

      PROSECUTOR DURAN: [Petitioner] was extended an offer. We were
      going to reduce the charge. We weren’t going to waive the minimum
      mandatory. We were going to reduce the charge and we offered him ten
      years in prison. He rejected that offer. That was relayed to him by
      defense counsel. And so given all of that, I would ask the court to
      sentence him to life in prison.

      DEFENSE COUNSEL DOHERTY: Judge, I believe that the offer was
      five years, five years’ prison followed by ten years’ probation. The
      minimum mandatory is five times what the state believed when they
      were making that offer was enough to protect the community from Mr.
      Moon. I would ask the court to consider that in rendering sentence.



                                          21
Case 8:16-cv-00387-WFJ-SPF Document 19 Filed 11/25/20 Page 22 of 22 PageID 99




      THE COURT: Mr. Moon, it’s the judgment, order and sentence of the
      court that you be adjudicated guilty of this offense and confined in the
      state prison for a term of 40 years with credit for whatever time you’ve
      already served. Any questions about that?

Exh. 1, Tr. at 362–63. Petitioner stood silent. Petitioner has failed to show

prejudice and therefore this claim has no merit.

      The petition for the writ of habeas corpus (Dkt. 1) is denied. The Clerk shall

enter judgment against Petitioner and close the case.

     Certificate of Appealability and Leave to Appeal in Forma Pauperis

      Petitioner is not entitled to a certificate of appealability (“COA”) because he

cannot make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Having

been denied a COA, Petitioner is not entitled to proceed on appeal in forma

pauperis.

      DONE AND ORDERED at Tampa, Florida, on November 25, 2020.




COPIES FURNISHED TO:
Petitioner, pro se
Counsel of record




                                         22
